Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 04/25/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 8, and 15 are pending. 
			Allowable Subject Matter
Claims 1, 8, and 15 are allowed over the prior arts. 
Claim 8 recites an apparatus for controlling a device, comprising: 
a processor; and 
a memory configured to store processor-executable instructions, wherein the processor is configured to: 
perform voice recognition on a received sound signal to obtain a voice recognition result; 
determine one or more keywords using the voice recognition result; 
determine a target intelligent device having attribute information matched with the one or more keywords from intelligent devices, 
wherein relationships between the intelligent devices and attribute information of the intelligent devices are constructed in advance, and the attribute information characterizes a device operation provided by the intelligent device corresponding to the attribute information; and 
control the target intelligent device to perform an operation indicated by the voice 3ATTY DOCKET NO.: 163849.00052 recognition result, 
wherein the processor is further configured to: 
determine candidate intelligent devices having attribute information matched with the one or more keywords from the intelligent devices; 
for each of the candidate intelligent devices, determine a weight of a keyword matched with the attribute information of the candidate intelligent device, wherein weights are set according to (1) word properties of the keywords or (2) types of the keywords, the (1) word properties of the keywords comprise a verb and a noun, and (2) the types of the keywords comprises a keyword for characterizing an intention, different word properties or different types of the keywords have different weights; and 
determine the candidate intelligent device having attribute information matched with the keyword having (3) a largest weight as the target intelligent device.
US 8340975 B1 discloses when two or more devices are triggered simultaneously by the same speech command, real time coordination ensures that only one device will respond to the command (Abstract). In a coordination method to avoid duplicate responses to the same speech command while selecting a single control device best able to successfully interact with system user, a control device calculates a numeric weighted signal (WS) that quantifies the quality of just recognized speech command (Col 10, Rows 39-41).
In particular, WS comprises (a) variable microphone signal strength (SS) directly related to the proximity of the user to the device and (b) recognition confidence (RC) which quantifies the probability that a speech command was recognized correctly (Col 10, Rows 41-46) where RC refers to the speech recognition algorithm’s calculated probability that a correct recognition has occurred between the electrical output signals produced by the microphone in response to the spoken words of a user and the expected speech patterns, signatures and phonemes of the just recognized speech command or grammar (Col 10, Rows 61-67).
The weighted signal numeric value (WS) = (SS_factor x SS) + (RC_factor x RC) + rand(1)) (Col 11, Rows 1-5). 
Once each device in a space that recognizes a speech command has calculated its weighted signal, there are a number of methods for the devices to be coordinated so that only the single device with the highest weighted signal proceeds to interact with the user and process the speech command (Col 11, Rows 27-31). 
However, US 8340975 B1 does not disclose wherein weights are set according to (1) word properties of the keywords or (2) types of the keywords, the (1) word properties of the keywords comprise a verb and a noun, and (2) the types of the keywords comprises a keyword for characterizing an intention, different word properties or different types of the keywords have different weights.
US 2019/0005960 A1 discloses system for determining a target device for a voice command when the voice command is detected at a plurality of devices where a weight is determined for the detected voice command at each device of the plurality devices, exchange the determined weight among the plurality of devices, determine a highest weight among the exchanged weights, and determine a device associated with the highest weight is determined as the target device for the voice command (Abstract). Specifically, decibel levels of sound pulses of voice command represent corresponding criterion weight (¶46).
However, US 2019/0005960 A1 does not disclose wherein weights are set according to (1) word properties of the keywords or (2) types of the keywords, the (1) word properties of the keywords comprise a verb and a noun, and (2) the types of the keywords comprises a keyword for characterizing an intention, different word properties or different types of the keywords have different weights.
For these reasons, Claims 1, 8, and 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/13/2022